DETAILED ACTION
Applicant: ROTHSCHILD, Peter J.
Assignee: Viken Detection Corporation
Attorney: Ronald Demsher (Reg. No.: 42,478)
Filing: After-Final Amendment filed 02 August 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1, 3, 5-15, and 17-22 are currently pending before the Office.  Claims 4 and 16 were previously indicated allowable, independent claims 1 and 14 were amended to incorporate the allowable subject matter, claims 2, 4, and 16 were cancelled, and claims 3,5, and 17 were amended to depend from their respective independent claims.
 
Response to Arguments
Persuasive Arguments - §§102 & 103 Rejection 
Applicant’s arguments, see Pages 6-7, filed 02 August 2022, with respect to §102(a)(1) & §103 rejections have been fully considered and are persuasive in that the previously indicated allowable subject matter was incorporated into the independent claims.  The rejections of the claims in view of §102(a)(1) & §103 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5-15, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 14, the closest prior art references are:
Smith – which discloses an x-ray backscatter imaging system (Smith: Figs. 9A-9B) including a first x-ray source (102) providing a first x-ray beam (114) and a second x-ray source (104) providing a second x-ray beam (116) within a plane that is oriented at a fixed projection angle with respect to the vertical (Figs. 9A-9B; C.10:L.56-C.11:L.14).  However, Smith fails to disclose wherein the x-ray source comprises a single x-ray generating element that produces both the first and second x-ray scanning beams and in combination with the limitation wherein the scanning x-ray beams within a plane that is oriented at a fixed projection angle with respect to vertical.

    PNG
    media_image1.png
    460
    995
    media_image1.png
    Greyscale

Dinca et al. (US Pat. 7,505,562 – IDS dated 04/14/2022) – which discloses an x-ray imaging using arrays of discrete sources (Dinca et al.: Figs. 6A-6B carbon nanotube x-ray sources 110 front source 160 back source 162; Abstract) including a first x-ray linear array (160) and a second x-ray linear array (162) within a plane that is oriented at a fixed projection angle with respect to the vertical (Fig. 6B - 45˚ beam angles).  However, Dinca et al. fails to disclose a single x-ray generating element that produces both the first and second x-ray scanning beams and combination with the limitation wherein the scanning x-ray beams within a plane that is oriented at a fixed projection angle with respect to vertical.

    PNG
    media_image2.png
    515
    1077
    media_image2.png
    Greyscale


Smith (US Pat. 6,269,142) – which discloses an interrupted fan-beam x-ray imaging for security inspection (Smith: Fig. 3; Abstract) including an x-ray source (52), a rotating beam stop (54), transmission detectors (58), and backscatter detectors (60,62).  However, Smith fails to disclose scanning x-ray beams within a plane that is oriented at a fixed projection angle with respect to vertical, and incident obliquely on either a front or a rear of a scan subject and it fails to disclose a single x-ray generating element that produces both the first and second x-ray scanning beams.

    PNG
    media_image3.png
    467
    590
    media_image3.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for an inspection system (claim 1) or method of inspecting a scan subject (claim 14) including an x-ray source (102) disposed in a fixed position with respect to the scan subject (110), having a first scanning beam (104) and a second scanning beam (108) configured to be incident obliquely on the scan subject (110) wherein a first one of the scanning x-ray beams is incident obliquely (104) on the front of the scan subject contours (110) between the starting location and the middle location (claim 2) or the first scanning beam (104) intersects the scan subject (110) at the bottom portion and progresses upwards on the scan subject (claim 14) and a second one of the scanning x-ray beams is incident obliquely (108) on the rear of the scan subject contours (110) between the middle location and the ending location (claim 2) or the second scanning beam (108) intersects the scan subject (110) at the top portion and progresses downwards on the scan subject, one or more backscatter detectors (114) arranged to detect radiation scattered or detecting, by one or more backscatter detectors (114), radiation scattered (claim 14), a controller configured to create (claim 1) or creating (claim 14) a scatter image of the scan subject (110) based at 

    PNG
    media_image4.png
    512
    1185
    media_image4.png
    Greyscale

least on the scattered radiation signal, further comprising wherein a single x-ray generating element produces both the first one of the scanning x-ray beams (104) and the second one of the x-ray scanning beams (108), in combination with the other claimed elements.  Claims 3, 5-13, 15, and 17-22 are allowed based on dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884